10-3699-ag
    Mudiyanselage v. Holder
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A088 527 734
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 10th day of November, two thousand eleven.

    PRESENT:
                      JON O. NEWMAN,
                      ROBERT A. KATZMANN,
                      DENNY CHIN,
                          Circuit Judges.

    _______________________________________

    PIYATISSA HERATH MUDIYANSELAGE,
             Petitioner,

                        v.                                 10-3699-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                    Benjamin B. Xue, New York, N.Y.

    FOR RESPONDENT:                    Tony West, Assistant Attorney
                                       General; Lyle D. Jentzer, Senior
                                       Litigation Counsel; Jeffrey L.
                                       Menkin, Trial Attorney, Office of
                                       Immigration Litigation, United
                                       States Department of Justice,
                                       Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Piyatissa Herath Mudiyanselage, a native and

citizen of Sri Lanka, seeks review of a August 17, 2010,

order of the BIA, affirming the December 18, 2008, decision

of Immigration Judge (“IJ”) Barbara A. Nelson, which denied

his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).       In re

Piyatissa Herath Mudiyanselage, No. A088 527 734 (B.I.A.

Aug. 17, 2010), aff’g No. A088 527 734 (Immig. Ct. N.Y. City

Dec. 18, 2008).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ's decision including the portions not explicitly

discussed by the BIA.   See Yun-Zui Guan v. Gonzales, 432

F.3d 391, 394 (2d Cir. 2005).       The applicable standards of

review are well-established.    See 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

For applications like this one, governed by the REAL ID Act

of 2005, the agency may, considering the totality of the


                                2
circumstances, base a credibility finding on an asylum

applicant’s demeanor, the plausibility of his account, and

inconsistencies in his statements, without regard to whether

they go “to the heart of the applicant’s claim.”    8 U.S.C.

§ 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24 I. & N. Dec. 260,

265 (BIA 2007).   Analyzed under the REAL ID Act, the

agency’s adverse credibility determination is supported by

substantial evidence.

    In finding Herath Mudiyanselage not credible, the

agency reasonably relied on inconsistencies in the record

regarding the length and nature of his involvement with the

United National Party (“UNP”), and his inconsistent

testimony regarding his wife’s English language abilities.

The agency’s reliance on the inconsistencies was reasonable

under the REAL ID Act.     See Xiu Xia Lin v. Mukasey, 534 F.3d

162, 167 (2d Cir. 2008).    Moreover, the agency was not

required to credit Herath Mudiyanselage's explanations that

a letter he submitted described his family’s involvement in

the UNP “by mistake,” and that he started supporting the UNP

years before he became an official member, as, upon review

of the record, these explanations would not necessarily be

compelling to a reasonable fact-finder.     See Majidi v.


                                3
Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

    Having found Herath Mudiyanselage's testimony not

credible, the agency reasonably noted that his failure to

provide corroborative evidence further undermined his

credibility.    See Biao Yang v. Gonzales, 496 F.3d 268, 273

(2d Cir. 2007).    In particular, the agency found that Herath

Mudiyanselage failed to produce a UNP membership card and

letters from his brothers and father corroborating his past

persecution and fear of future persecution.    While Herath

Mudiyanselage submits that he was unaware of the need to

produce corroborating letters, because, as the Government

points out, he failed to raise this argument before the

agency, we decline to address it in the first instance.       See

Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d

Cir. 2007).    Regardless, this argument is without merit.    We

have recognized that an IJ need not first identify the

particular pieces of missing, relevant evidence, and show

that this evidence was reasonably available to the applicant

before relying on a lack of corroboration to support an

adverse credibility finding.    See Maladho Djehe Diallo v.

Gonzales, 445 F.3d 624, 633-34 (2d Cir. 2006); cf. Chuilu

Liu v. Holder, 575 F.3d 193, 198 (2d Cir. 2009) (noting that


                               4
an IJ must follow these steps in denying a claim based

solely on insufficient corroboration, as opposed to adverse

credibility).   In light of the agency’s reasonable adverse

credibility finding, it did not err in denying Herath

Mudiyanselage’s applications for relief.   See Xiu Xia Lin,

534 F.3d at 167; Paul v. Gonzales, 444 F.3d 148, 156 (2d

Cir. 2006) (holding that the agency need not analyze

separately a withholding of removal claim based on the same

facts as an applicant’s asylum claim); Xue Hong Yang v. U.S.

Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2006) (same,

with respect to CAT).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5